Case 2:20-cv-00955-JLB-NPM Document 58-15 Filed 03/29/21 Page 1 of 4 PagelD 614

Innovative Supply Chain Information Platform Will Help Prepare For The Next Pandemic | World Food Programme 3/28/21, 1:54 AM

Home > News releases >
innovative Supply Chain Information Platform Will Help Prepare For The Next Pandemic

9 March 2017

Innovative Supply Chain Information
Platform Will Help Prepare For The
Next Pandemic

TOKYO - The United Nations World Food Programme (WFP) and NEC
Corporation today announced their collaboration for the development of the
first ever information platform to provide end-to-end visibility of supply chains
for pandemic interventions, on behalf of the Global Pandemic Supply Chain
(PSC) Network. The government of Japan has provided US$1 million for the PSC
Network, which will be used as seed funding for the new information platform.

The Global Pandemic Supply Chain Network was formed in response to lessons learned
from the 2014 West Africa Ebola outbreak and discussions that followed at the World
Economic Forum in Davos in 2015, where the need for a collaborative, multi-stakeholder
response became clear. The founding members of the Network, representing the public
sector, include WFP, the World Health Organization (WHO), and the World Bank, and

representing the private sector, Henry Schein, Inc., Becton, Dickinson & Co., and UPS
Foundation.

The challenges faced during the West Africa Ebola outbreak included severe
warehousing and distribution capacity constraints, limited visibility of the overall supply
and demand of critical items, access constraints caused by border closures, and a lack
of public-private sector coordination resulting in duplicate efforts and an inefficient

 

https://www.wfp.org/news/innovative-supply-chain-information-platform-will-help-prepare-next-pandemic EXHIBIT 15 Page 1 of 7

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 58-15 Filed 03/29/21 Page 2 of 4 PagelD 615

Innovative Supply Chain Information Platform Will Help Prepare For The Next Pandemic | World Food Programme 3/28/21, 1:54 AM

response.

These challenges are being answered by organizations including WFP, WHO, UNICEF, the
Food and Agriculture Organization of the United Nations, the Office for the Coordination
of Humanitarian Affairs, the World Bank, World Economic Forum, U.S. Agency for
International Development, University of Minnesota, GS1, and Centers for Disease
Control and Prevention, in collaboration with private sector companies, including Henry
Schein, Inc., Johnson & Johnson, UPS Foundation, Becton, Dickinson & Co., and NEC.
They have worked together in an unprecedented fashion to develop a framework for
improving pandemic preparedness and response.

Supply chain logistics are fundamental to any emergency intervention. Inadequate
preparedness and response capacity leads to critical delays, costs lives and wastes
precious resources. By bringing together information on supplies and logistics and
enabling analysis of supply chain inefficiencies, the new information platform, which will
be part of the Global Pandemic Supply Chain Network, will promote timeliness and cost
efficiency as well as aid in continuous improvement.

“In order to achieve any one of the Sustainable Development Goals (SDGs) by 2030, we
must all do our part, lending our unique expertise and experiences to innovating
solutions to global problems,” said Ertharin Cousin, Executive Director of WFP. “lam
proud of the work being done by the PSC Network. The creation of this new platform is
a prime example of the amazing endeavours that are possible when the public and
private sectors work together.”

  

NEC was the first Asian company to join the PSC Network and remains the only

SAVING LIVES
CHANGING LIVES

Cd redtil Ue WUOrIUS INUSL VuInerduie PEYVPle WT UTTIES OF CHISIs, INCU Will 1OCus OF!

gning a logistics visualization system that will enable end-to-end tracking of
pandemic response items, such as protective clothing and medical equipment within a
country facing an outbreak, helping to ensure quick and appropriate delivery of supplies
to people in need. Other key functions of the system include reporting, data integration
with existing logistics systems and in-country warehouse management.

‘We are honoured to collaborate with WFP and the other members of the PSC Network
to strengthen the global supply chain for pandemic preparedness and response in order
to more effectively fight the next disease outbreak,” said Dr. Nobuhiro Endo, Chairman
of the Board, NEC. ‘This is a perfect example of our commitment to creating safe,

https://www.wfp.org/news/innovative-supply-chain-information-platform-will-help-prepare-next-pandemic Page 2 of 7
Case 2:20-cv-00955-JLB-NPM Document 58-15 Filed 03/29/21 Page 3 of 4 PagelD 616

innovative Supply Chain Information Platform Will Help Prepare For The Next Pandemic | World Food Programme 3/28/21, 1:54 AM

secure, efficient, and equal societies through the provision of innovative information
and communications technologies such as Artificial Intelligence, which also contributes
to the United Nations’ SDGs.”

As members of the PSC Network jointly advocated the need for more efficient pandemic
supply chain, the Japanese government has since committed US$1 million to
development of the Network, allowing NEC and WFP to begin work.

“It is widely recognized that the global health architecture could be reinforced with
improved supply chain platform to enable better preparation and faster response time
for pandemics,” said Mr. Hideaki Chotoku, Director of Humanitarian Assistance and
Emergency Relief Division, Ministry of Foreign Affairs of Japan. “The Japanese
Government welcomes and is proud to support the PSC Network which also involves
Japanese IT technology. We look forward to monitoring its progress in designing this
innovative tool.”

About the Global Pandemic Supply Chain Network

The Global Pandemic Supply Chain Network is a public-private initiative that seeks to
increase supply chain and logistics capacities and develop an information platform to
more equitably match supplies with demand. By focusing on supply chain logistics to
support the response to large-scale health emergencies, the partnership complements
other efforts that are underway to strengthen national and international systems that
prevent and manage future pandemics.

About WFP

WEP is the world's largest humanitarian agency fighting hunger worldwide, delivering
food assistance in emergencies and working with communities to improve nutrition and
build resilience. Each year, WFP assists some 80 million people in around 80 countries.
Because of its strong capacities in logistics WFP also serves as coordinator of the
Humanitarian Logistics Cluster and as manager of the United Nations Humanitarian Air
Service (UNHAS) and the United Nations Humanitarian Response Depots (UNHRD).
Follow us on Twitter @WFP @WFP_Media @WFP_JP

About NEC Corporation

NEC Corporation is a leader in the integration of IT and network technologies that
henefit bitsinesses and neonle around the world Rv nrovidine a camhination of

https://www.wfp.org/news/innovative-supply-chain-information-platform-will-help-prepare-next-pandemic Page 3 of 7
Case 2:20-cv-00955-JLB-NPM Document 58-15 Filed 03/29/21 Page 4 of 4 PagelD 617

Innovative Supply Chain information Platform Will Help Prepare For The Next Pandemic | World Food Programme 3/28/21, 1:54 AM

Pe ee ee em pm pm me me me tm me ey pe mm ty mr mt mem mee

products and solutions that cross utilize the company’s experience and global
resources, NEC's advanced technologies meet the complex and ever-changing needs of
its customers. NEC brings more than 100 years of expertise in technological innovation

to empower people, businesses and society. For more information, visit NEC at
http://www.nec.com

# # #

For more information, please contact:

Yuko Yasuda, WFP/Tokyo, Tel. +81 (0)3 5766 5364, Mob. +81 (0)90 9844 9990
Email: yuko.yasuda@wfp.org
Seiichiro Toda/Shinya Hashizume, NEC Corporate Communications Division

EMERGENCIES

2

PUGLIC OF
MERGENCY

 

 

https://www.wfp.org/news/innovative-supply-chain-information-platform-will-help-prepare-next-pandemic Page 4 of 7
